 UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


PHEASHAD LAMAR LOTT,                                   §
                                                       §
                 Plaintiff,                            §
                                                       §
versus                                                 §    CIVIL ACTION NO. 1:18-CV-563
                                                       §
MARY L. GUILDER,                                       §
                                                       §
                 Defendant.                            §

                              MEMORANDUM OPINION AND ORDER

         Plaintiff, Pheashad Lamar Lott, an inmate currently confined at the Mark Stiles Unit with

the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendant Mary L. Guilder.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the complaint be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Plaintiff received a copy of the Report and Recommendation on January 3, 2019 (docket entry no. 5).
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance
       . with the recommendations of the Magistrate Judge.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.

      SIGNED at Plano, Texas, this 13th day of May, 2019.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                               2
